COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  In the Interest of A. N. G., a Child,                           No. 08-19-00088-CV
                                                  §
                        Appellant.                                   Appeal from the
                                                  §
                                                                   383rd District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                    (TC# 2010CM094)
                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion requesting that he be allowed to proceed
without payment of costs on appeal and that the trial court’s judgment be suspended during the
pendency of the appeal. The Court has ordered the trial court to conduct a hearing on the court
reporter’s challenge to Appellant’s corrected Statement of Inability to Pay Costs on Appeal.
Consequently, we will not separately address Appellant’s request made in this motion to be
allowed to proceed without payment of costs. Regarding Appellant’s request that we suspend
enforcement of the judgment without security or with equitable security, Rule 24.2(a)(4) provides
that when the judgment being appealed involves the conservatorship or custody of a minor, as in
this case, enforcement of the judgment will not be suspended, with or without security, unless
ordered by the trial court. TEX.R.APP.P. 24.2(a)(4). The record before us does not reflect that
Appellant has asked the trial court to suspend the judgment or that the trial court has ruled on such
a request. While Rule 24.2(a)(4) additionally provides that the appellate court may suspend
enforcement of the judgment with or without security, our discretion to enter such an order is
predicated on Appellant making a proper showing. Appellant has not made the necessary showing.
Accordingly, Appellant’s motion to suspend the judgment pursuant to Rule 24.2(a)(4) is DENIED.

       IT IS SO ORDERED this 2ndday of May, 2019.

                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.